ACCEPTED
                                                                             03-14-00202-CV
                                                                                     5032109
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        4/24/2015 5:37:02 PM
                                                                           JEFFREY D. KYLE
                          No.03-14-00202-CV                                           CLERK




                     IN THE COURT OF APPEALS                  November 13, 2015
                   THE THIRD DISTRICT OF TEXAS
                           AUSTIN TEXAS


             NEMER MASSAAD, and all other OCCUPANTS
                               Appellant
                            V.
    WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE
       FOR OPTION ONE MORTGAGE LOAN TRUST 2006-3,
          ASSET BACKED CERTIFICATES, SERIES 2006-3
                               Appellee.


             Appeal from the County Court at Law Number One
                           Travis County, Texas
                 Trial Court Case No. C-I-CV-14-000401
                        Hon. Joe Carroll, presiding

Oral Argument Requested

                    MOTION FOR REHEARING
                           ENBANC
                                         Identity of the Parties

      Appellant/Defendant
      NEMER MASSAAD

      Counsel for Appellant/Defendant

      James Minerve
      State Bar No. 24008692
      115 Saddle Blanket Trail
      Buda, Texas 78610·
      (210) 336-5867
      (888) 230-6397 (Fax)
      (Appellate, Post-trial, and Appellate)


      Appellee/Plaintiff
      WELLS FARGO BANK NATIONAL ASSOCIATION AS TRUSTEE FOR OPTION
      ONE MORTGAGE LOAN TRUST 2006-3,ASSET BACKED CERTIFICATES,
      SERIES 2006-3

J
      Counsel for Appellee/Plaintiff

        Mackie WolfZientz & Mann, P.C.
        Mark D. Cronenwett
    1;) State Bar No. 00787303
        Parkway Office Center, Ste 900
        14160 North Dallas Parkway
        Dallas, Texas 75254
        (214) 635-2650
        (888) 230-6397 (Fax)
        (Appellate, Post-trial, and Appellate)




                                                   11
                                                  Table of Contents

 Identity of Parties and Counsel                                                                                             11

 Table of Contents                                                                                                 iii
 Table of Authorities                                                                                              .iv
. Glossary of Terms                                                                                                          1
 Statement of the Case                                                                                                " 1
 Statement Regarding Oral Argument. . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                   3
 Issues Presented .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ..                                      4
 Statement of Facts                                                                                                      5
 Summary of the Argument                                                                                                 6
 Argument Issue 1                                                                                                         8
          The Puentes and Crawford Holdings. . . . . .. .                                                                8
          Puentes v. Fannie Mae Case Summary                                                                             9
          Federal Home Loan Mortgage Corp. v. Crawford Case Summary                                                      10
          Legal Injury Rule . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
          Continuing Tort Rule                                                                                      19
 Argument Issue 2                                                                                                        21
          Whether the courts have defined the accrual of action in a limitation case                                     21
          Hickey v. Huntington National Bank                                                                             21
          Holy Cross Church of God in Christ v. Wolf                                                                     22
 Prayer                                                                                                                  24
 Certificate of Service                                                                     .                            25
 Certificate of Compliance                                      . . . . . . . . . . . .. .                               25
 Certificate of Conference                   . . . . . . . . . . . . . . . . . . . . .. .                                26
 Appendix                                                                                                                27



                                                               3
                                    Table of Authorities


 Cases                                                                                 Page
Amstadt v. U.S. Brass Corp ..
919 S.W.2d 644, 652 (Tex. 1996)                                           .                     13

Arauette v. Hancock
  656 S.W.2d 627,629 (Tex. App. 'San Antonio 1983, writ re'd n.r.e.)..... ...                  20

Brown v. Henderson, 941 S.W.2d 190 (App. 13 Dist.. 1996)                                        12

Cuellar V. Martinez, 625 S.W.2d 3,5 (Tex.Civ.App.-San Antonio 1981,
no writ)                                                                                        14
Childs v. Haussecker.
  974 S.W.2d 31 (Supp. 1998, rehearing overruled)                                               15
Doe v. Catholic Diocese of El Paso,
362 S.W.3d707, 716 (Tex. App. -EI Paso 2011, no pet.)                                          .7

Fandev v. Lee.
 880 S.W.2d 164,168 (Tex.App.-EI Paso 1994, writ denied)                                        14

Federal Home Loan Mqr/gqge Corp. v. Crawford, No. 14-13-0010-CV                    .
Tex.App-Houston   [14 DISt.] (2014)                                                           6,10
Houtex Ready Mix Concrete & Materials v. Eagle Const. & Environment
Services, LP, 226 S.W.3d 514 (App. 1 Dist. 2006).                                               12

Hickey v. Huntington National Bank, No. 01-12-00670-CV (Tex.App.-
Houston [18t Dist.] (2013)).....................................................               21

Holy Cross Church of God in Christ v. Wolf, 44 S.W.3d 562, 566 (Tex.2001 )..                   21

Johnson v. Highland Hills Drive Apartments. 552 S.W.2d 493. 495 Tex.Civ.App.-
Dallas 1977), writ refd n.r.c. per curiam, 568 S.W.2d 661;(Tex. 1978)    .. 14

Johnson V. Fellowship Baptist Church, 7 S.W.2d 203,204
(Tex.App.-Corpus    Christi 1981, no writ)   '"                                                14



                                               IV
Kennedy v. Highland Hills Apartments.
905 S.W.2d 325,326 Tex.App.-Dallas 1995, no writ                                                                 .13

 Krohn v. A/arcus Cable Assocs .. L.P ..
 201 S.W.jd 876, 880 (Tex. App-Waco 2006, pet. denied)                                                     20
Lopez v. Sulak, 76 S.W.3d 597, 605 (Tex.App.-Corpus Christi 2002,
no pet.) ....................•......................................................................             14

Mitchell Energy Corp. v. Bartlett, 958 S.W.2d 430
(Tex. App.-Fort    Worth 1997, rehearing overruled, review denied, rehearing
Of petition for review overruled)... ... ... ... .. . . .. .. . . .. . ... .. . .. ... ... .. . . ..             16

Morriss v. Enron Oil & Gas Co.., 948 S.W.2d 858 (App. 4 Dist. 1997)                                        16

Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826, 828 (Tex. 1990)                                         7

Puentes v. Fannie Mae. 350 S.W.3d 732, 734-35 (Tex. App. - EI Paso
2011, Pet. dism'd                                    '"                                                         8,9

Pustejovsky v. Rapid Arnerican Corp., 35 S.W.3d 643 Supp. 2000)                                                  15
Rice v. Pinney, 51 S.W.3d 705; 2001 Tex. App. LEXIS 1831                                                         13

Rogers v. Ardella            Veigel Inter Vivo Trust 162 S.W.3d 281 at 290) ....                               20

Rogers v. Ricane Enterprises, Inc., (App. 7 Dist, 1996) 930 S.W.2d 157.                                          16

Robinson v. Weaver, 550 S.W.2d 18, 19 (Tex. 1977)                                                                7

Sullivan v. Bickel & Brewer, 943 S.W.2d 477 (App. 5 Dist. 1995,
writ denied, rehearing of writ of error overruled)                                                              16

Two Pesos. Inc. v. Gulf Ins. Co.. 901 S.W.2d 495.500 (Tex. App.-
Houston [14th Dist.] 1995, no writ)                                                                              19

Ward v. Malone. 115 S.W.3d 267.270                           (Tex. Atm-Corpus              Christi 2003.
pet. Denied)                                                                                                     14




                                                             v
Texas Rules of Appellate Procedure


Texas Rule of Appellate Procedure 39.1                                                             3

Texas Rules of Civil Procedure


Texas Rule of Civil Procedure 510 (738-754. Repealed                       by Order of April 15-

2013, Eff. Aug. 31, 2013)                                                                          10


Texas Property Code

Texas Property Code Section 24.002-008                                                             13

Texas Property Code Section 24.005(b) """''''''''''',..............................           5, 6


Texas Civil Practice and Remedies Code


Texas Civil Practice and Remedies Code 31.005 (2013)                                            16

Texas Civil Practice and Remedies Code Ann. § 16.003(a) and (b)

(West Supp. 1998)                                                                               10

Texas Civil Practice and Remedies Code 16.03                                             12,21,23

Texas Civil Practice and Remedies Code §16.035                                                 22




                                                     VI
                                   Glossary of Terms
        Citation in this Brief will be as noted below to the following volumes of the

record on file in this appeal, said volumes being incorporated herein by reference:

        Clerk' Record                                    CR

        Reporter's Record Volume 1                       RR1

        Reporter's Record Volume 2                       RR2

        Reporter's Record Volume 3                       RR3


Statement of the Case

        This is a Forcible Detainer Case. October 18, 2011 the Appellee filed a

Forcible Detainer Action. November 7, 2011, the JP Court issued a judgment in

favor of Appellant, denying the possession to the Appellee. 1 Appellee re-filed its

lawsuit under Cause No. 051840 and the JP Court dismissed it as a duplicate case

on November 7, 2011.2 November 7, 2011, a party in interest, at the time, filed in

District Court a Quiet Title Action, Cause No. D-I-GN-Il::-003424.3 November

21,2011, the Appellee filed another FED Action in this Court, Cause No. 0522.12.

December 29,2011, this Court issued Judgment for the AppellantA                      November 6,

2013, the Appellee filed another FED action (FED Action 4) in the JP Court,


1 Exhibit C: FED Order 1, in favor of Defendant,      dated November 7, 2011, Cause No. 051975.
2 Exhibit D: FED Order 2, in favor of Defendant,      Duplicate Case Dismissal Order, dated
November 7, 2011, Cause No. 051840.
3 Exhibit E: Quiet Title Action, filed in the 345th   District of Travis County, dated November 7,
2011, Cause No. D-IGN-II-003424.
4 Exhibit F: FED Order 3, in favor of Defendant,      dated December 29,2011.

                                                  1
Cause No. J3CV13056327.      The JP Court rendered judgment in favor of the

Appellee. The Appellant appealed to the County Court at Law No.1. The County

Court held a trial de novo and ruled in favor of the Appellee without issuing an

OpInIOn.




                                       2
                        Statement Regarding Oral Argument



       Pursuant to Texas Rules of Appellate Procedure 39.1, Nemer Massaad

requests oral argument and submits that it would materially aid the decisional

process in this case.




                                        3
                                  Issues Presented


           Appellant respectfully submits the following motion for rehearing
 brief which outlines the legal framework in which the Court should consider
 the following:



       1.       Whether the Two-year limitation period of Texas Civil Practice and
Remedies Code §16.003 bars Appellee's Forcible Detainer suit for possession of
the property.
      2.        Whether the courts have determined the accrual of action in a
limitation case.




                                           4
                              MOTION FOR REHEARING




                                STATEMENT OF FACTS

       On or about September 6, 2011, the Appellee wrongfully conducted a

foreclosure sale of this property.5 RR2 at 6; RR3 at PI's Exh. 2. September 23,

2011, the Appellee provided the Appellant with the Notice prescribed in Texas

Property Code§ 24.005(b).6         RR2 at D's Exh. B. October 18, 2011 the Appellee

filed a Forcible Detainer Action, authorized                under Texas Property Code§

24.005(b). RR2 at 18. November 7,2011, the JP Court issued a judgment in favor

of Appellant, denying the possession to the Appellee.7 RR2 at 20. Appellee re-

filed its lawsuit under Cause No. 051840 and the JP Court dismissed it as a

duplicate case on November 7, 2011.8                 RR2 at 20; Appellant's Brief at 9.

November 7, 2011, a party in interest, at the time, filed in District Court a Quiet

Title Action, Cause No. D-I-G.N-Il-003424.9              RR2 at 37; Appellant's Brief at 9.

November 21, 2011, the Appellee filed yet another FED Action in this Court,



5 Exhibit A: Trustee Deed, dated September 6, 2011
6 Exhibit B: Notice to Vacate, dated September 23,2011
7 Exhibit C: FED Order 1, in favor of Defendant, dated November 7,2011, Cause No. 051975.
8 Exhibit D: FED Order 2, in favor of Defendant, Duplicate Case Dismissal Order, dated
November 7, 2011, Cause No. 051840.
9 Exhibit E: Quiet Title Action, filed in the 345th District of Travis County, dated November 7,
2011, Cause No. D-IGN-II-003424.

                                                5
Cause No. 052212. RR2 at 20; Appellant's Brief at 9. December 29, 2011, this

Court again issued Judgment for the Appellant. 10 RR2 at 20,' Appellant's Brief at

9.

       October 30,2013, the Appellee mailed the Appellant a superfluous Notice to

Vacate letter.     CR 116-38, Bus. Records Aff. -           Notices to Vacate' see also

Appellant's Brief at 9. Finally, over two years after September 26, 2011, when the

Appellee sent the Appellant the Notice required under Texas Property Code§

24.005(b), on November 6, 2013, the Appellee filed yet another FED action (FED

Action 4) in the JP Court, Cause No. J3CV13056327.                The JP Court rendered

judgment in favor of the Appellee. The Appellant appealed to the County Court at

Law No.1.        The County Court held a trial de novo and ruled in favor of the

Appellee without issuing an opinion.

                  SUMMARY OF THE ARGUMENT

       The Court's holding on Appeal and Appellee's Appeal Brief are based on

the holdings of two cases.       Federal Home Loan Mortgage Corp. v. Crawford,

Cause No. 14-13-0010-CV (Tex. App.-Houston                [14th Dist.] Oct. 9, 2014]; and

Puentes v. Fannie Mae, 350 S.W.3d 732 (Tex. App.-El              Paso 2011, pet.. dism'd).

These cases are inapplicable to this case before this court.

       The applicable statute of limitations on a suit for forcible detainer is two



10 Exhibit F: FED Order 3, in favor of Defendant, dated December 29,2011.

                                              6
years. See Tex. Civ. Prac. & Rem. Code Ann. § J6.003(a) (West Supp. 1998). For

a suit to be timely under a two-year statute of limitations, it must be brought within

two years from the date on which the cause of action accrues. Id. A cause of action

generally accrues at the time when facts come into existence authorizing a claimant

to seek a judicial remedy. Murray v. San Jacinto Agency, Inc., 800 S.W.2d 826,

828 (Tex.1990). In Texas, a Plaintiffs cause of action accrues, and the applicable

limitations period starts to run, "when a wrongful act causes some legal injury,

even if the fact of injury is not discovered until later, and even if all resulting

damages have not yet occurred." S. V. v. R. v., 933 S.W.2d 1, 4 (Tex. 1996). See

also Doe v. Catholic Diocese of El Paso, 362 S.W.3d 707, 716 (Tex.App-El Paso

2011, no pet.)(same).

      For the purposes of application of statute of limitations, a cause of action

generally accrues at the time when facts come into existence which authorizes a

claimant to seek a judicial remedy.      Robinson v. Weaver, 550 S.W.2d 18, 19

(Tex. 1977). Put another way, "a cause of action can generally be said to accrue

when the wrongful act effects an injury. In this case, the Appellee did not suffer an

injury until it sent the Three-day Notice to Vacate and the Appellant refused to

vacate. The Appellee sent the Three-day Notice September 23, 2011. Three days

later, September 26, 2011, and not sooner, the Appellee could file an FED Action.

The Appellee's    injury occurred when the Appellant did not comply with the


                                          7